DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 6/24/2020.  Claims 1-11 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119.

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 6/24/2020 has been considered by the examiner.

Drawings
3.	The drawings that were filed on 6/24/2020 have been considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities:
“Fig. 3(b) illustrates the state of the non-user vehicle D1 when transitions occur, from the left end of the Fig. 3(b)…”  It appears “Fig. 3(b)” should read as ─Fig. 5(b).─
Appropriate correction is required.





Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20170259819 A1) in view of Olson (US 20170031361 A1).
9.	Regarding Claim 1, Takeda teaches a traffic-flow control device comprising (Takeda: [0008] "A first aspect describes a vehicle control system [traffic flow control device]."):
A scenario input section that reads in a traveling scenario including definitions of target traveling states of a plurality of controlled vehicles, the definitions using the traveling state of the benchmark vehicle (Takeda: [0012] "a lane change possibility determination section [scenario] that determines whether or not it is possible for the vehicle to change lanes [traveling scenario] to the target area based on the target speed generated by the speed generation section [target traveling state]. When the vehicle changes lanes from the current lane to the adjacent lane, in a case in which lane changing is determined by the lane change possibility determination section not to be possible using the target speed of the vehicle generated based on the state of the benchmark vehicle and a state of the third vehicle [controlled vehicle] traveling immediately behind the target area, the speed generation section re-generates a target speed of the vehicle until the vehicle reaches the target area based on the state of the first vehicle [controlled vehicle], the state of the second vehicle [controlled vehicle], and the state of the third vehicle.");
A target setting section that computes each of the target traveling states of each of the controlled vehicles on a basis of the traveling state and the traveling scenario (Takeda: [0008] "A speed generation section [target setting] that generates a target speed [target traveling state] of the vehicle [controlled vehicles] based on a state of a benchmark vehicle [traveling state] from out of the nearby vehicles whose presence and state have been detected [traveling scenario] by the detection section, the benchmark vehicle being closest to the vehicle in a direction of progress from out of a first vehicle traveling ahead of the vehicle in a current lane in which the vehicle is traveling or a second vehicle traveling ahead of the vehicle in an adjacent lane adjacent to the current lane;").
	Takeda fails to teach a benchmark-vehicle operation input section that receives an input of a traveling state of a benchmark vehicle;
	However, in the same field of endeavor, Olson teaches a benchmark-vehicle operation input section that receives an input of a traveling state of a benchmark vehicle (Olson: [0034] "The computer 20 may further be programmed to collect data regarding the goals of the host vehicle 14 [benchmark vehicle] and other data related to the host vehicle 14, e.g., maps of an area where the vehicle 14 is operating. For example, the computer 20 may receive input from the user via the user interface 22 indicating the destination of the user, the route the user would like to take, the driving style (conservative, sporty), etc. The computer 20 may further include or receive, e.g., maps of the area, e.g., from a GPS system or from memory.");
Takeda and Olson are considered to be analogous to the claimed invention because they are in the same field of traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to incorporate the teachings of Olson to simulate vehicle control because it provides the benefit of determining possible traffic control.
 10.	Regarding Claim 2, Takeda and Olson remains as applied above in Claim 1, and further, Takeda teaches an operation-amount determining section that determines an operation amount of the controlled vehicle on a basis of the target traveling state computed by the target setting section (Takeda: [0060] and [0061] "The operation devices 70 [operation amount determining section] include, for example, an accelerator pedal, a steering wheel, a brake pedal, and a shift lever. Operation detection sensors 72 that detect the presence or absence of operation, and an amount of operation, by a driver are attached to the operation devices 70."  Also, "The switch 80 receives operation from a driver or the like, and generates a control mode designation signal designating a control mode of the travel control section 130 to be either a self-driving mode or a manual driving mode, and outputs the control mode designation signal to a control switching section 140...More specifically, the self-driving mode is a driving mode in which some or all of the traveling drive force output device 90, the steering device 92, and the brake device 94 are controlled based on an action plan [target traveling state].").
14.	Regarding Claim 3, Takeda and Olson remains as applied above in Claim 2, and further, Takeda teaches the operation amount includes an operation amount of an accelerator, a brake and a steering wheel (Takeda: [0060] "The operation detection sensors 72 output the degree [amount] of accelerator opening, steering torque [amount of steering wheel], brake depression amount, shift position, and the like to the travel control section 130 as detection results.").
15.	Regarding Claim 4, Takeda and Olson remains as applied above in Claim 1, and further, Olson teaches the traveling scenario includes an initial state of each of the plurality of controlled vehicles and operation definitions for the controlled vehicles (Olson: [0056] “The computer 20 may further receive map data describing the area where the host vehicle 14 is currently driving. The computer 20 may identify the traffic environment 10 [traveling scenario] as including the map data, the host vehicle 14, and the one or more non-host vehicles 16 controlled vehicle. The traffic environment 10 may further include, for example, objects located within the driving area of the host vehicle 14, weather conditions, traffic lights, etc. which may influence the behavior of the host vehicle 14 and non-host vehicles 16 [initial state].”),
And each of the operation definitions includes a plurality of states each of which regulates an operation of the controlled vehicle, and transition conditions each of which is a condition under which a transition to the state occurs (Olson: [0058] "After identifying the one or more non-host vehicles 16 in the traffic environment 10, the computer 20 may be programmed to collect data regarding the driving behavior of the non-host vehicles 16 during a preceding time period….The data collected for each of the non-host vehicles 16 may include, e.g., the pose as a function of time, speed as a function of time, etc., as described above [plurality of states]."),
The target setting section manages a transition of each of the controlled vehicles from the initial state to the state (Olson: [0059] "The computer 20 may be programmed, based on the collected data, to analyze the driving behavior of the one or more non-host vehicles 16 during the preceding time period...The computer 20 may identify one or more segments 52 along the path 50 [target setting]. Change-points 54 may be identified by the computer 20 that mark a transition [transition of controlled vehicle] from one segment 52 [initial state] to another segment 52 [state].").
Regarding Claim 5, Takeda and Olson remains as applied above in Claim 1, and further, Takeda teaches a controlled-vehicle operation input section that receives an input of a traveling state of the controlled vehicle (Takeda: [0065] "The vehicle position recognition section 102 recognizes the lane in which the vehicle M is traveling (lane of travel) and the relative position of the vehicle M with respect to the lane of travel based on map information 152 stored in the storage section 150, and information input from the finders 20, the radars 30, the camera 40, the navigation device 50, or the vehicle sensors 60 [traveling state of vehicle]."),
The traveling scenario including definitions of target traveling states of a second controlled vehicle, the definitions using a traveling state of a first controlled vehicle, the target setting section computing a target traveling state of the second controlled vehicle by using the traveling state of the first controlled vehicle (Takeda: [0017] and [0022] "A tenth aspect describes a vehicle control program that causes a vehicle computer to: detect a presence and state of any nearby vehicles traveling in the vicinity of a vehicle; generate a target speed of the vehicle based on a state of a benchmark vehicle from out of the nearby vehicles whose presence and state have been detected, the benchmark vehicle being closest to the vehicle in a direction of progress from out of a first vehicle traveling ahead of the vehicle in a current lane in which the vehicle is traveling or a second vehicle traveling ahead of the vehicle in an adjacent lane adjacent to the current lane; and automatically control at least acceleration and deceleration of the vehicle based on the generated target speed."  Also, "When the vehicle changes lanes from the current lane to the adjacent lane [traveling scenario], in a case in which it is determined that lane changing is not possible using the target speed of the vehicle generated based on the state of the benchmark vehicle and a state of the third vehicle [traveling state of controlled vehicle] traveling immediately behind the target area, a target speed of the vehicle until the vehicle reaches the target area is re-generated, based on the state [traveling state] of the first vehicle, the state of the second vehicle, and the state of the third vehicle.”).
Regarding Claim 6, Takeda teaches a data structure of a traveling scenario used for determining an operation of each of a plurality of controlled vehicles (Takeda: [0062] "The vehicle control system 100 includes, for example, a vehicle position recognition section 102, an environment recognition section 104 [travel scenario to determine operation of vehicles], an action plan generation section 106, a travel mode determination section 111, a first course generation section 112, a lane change control section 120, the travel control section 130, the control switching section 140, and the storage section 150 [for data]."), 
Takeda fails to teach the data structure comprising: a controlled vehicle initial state defining an initial state of at least one of the controlled vehicles,
The initial state being defined in relation to a benchmark vehicle as a benchmark, the benchmark vehicle being not included in the controlled vehicles;
An operation definition defining an operation performed after the initial state of each of the controlled vehicles.
However, in the same field of endeavor, Olson teaches the data structure comprising: a controlled vehicle initial state defining an initial state of at least one of the controlled vehicles (Olson: [0056] "The computer 20 may further receive map data describing the area where the host vehicle 14 is currently driving. The computer 20 may identify the traffic environment 10 [traveling scenario] as including the map data, the host vehicle 14, and the one or more non-host vehicles 16 [controlled vehicle]. The traffic environment 10 may further include, for example, objects located within the driving area of the host vehicle 14, weather conditions, traffic lights, etc. which may influence the behavior of the host vehicle 14 and non-host vehicles 16 [defining initial state]."),
The initial state being defined in relation to a benchmark vehicle as a benchmark, the benchmark vehicle being not included in the controlled vehicles (Olson: [0055] "As discussed above, the computer 20 may be programmed to identify a traffic environment 10 including a host vehicle 14 and one or more non-host vehicles 16 within a predefined distance [initial state] to the host vehicle 14 [in relation to benchmark vehicle].");
An operation definition defining an operation performed after the initial state of each of the controlled vehicles (Olson: [0059] "The computer 20 may be programmed, based on the collected data, to analyze the driving behavior of the one or more non-host vehicles 16 during the preceding time period [after initial state]...The computer 20 may identify one or more segments 52 along the path 50. Change-points 54 may be identified by the computer 20 that mark a transition [operation performed] from one segment 52 to another segment 52.").
Takeda and Olson are considered to be analogous to the claimed invention because they are in the same field of traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to incorporate the teachings of Olson to simulate vehicle control because it provides the benefit of determining possible traffic control.
18.	Regarding Claim 7, Takeda and Olson remains as applied above in Claim 6, and further, Takeda teaches the operation definition includes a plurality of states each of which regulates an operation of the controlled vehicle, and transition conditions each of which is a condition under which a transition to the state occurs (Takeda: [0067] The “state” of a nearby vehicle may include the acceleration of the nearby vehicle, and whether or not the nearby vehicle is changing lanes (or attempting to change lanes) [transition condition], based on information from the various devices described above.  The environment recognition section 104 may also recognize the positions of guard rails, utility poles, parked vehicles, pedestrians, and other objects, in addition to nearby vehicles [plurality of states that regulate operation]."),
A target control state of the controlled vehicle is set for each of the states (Takeda: [0069] "Events include, for example, a deceleration event in which the vehicle M is decelerated, an acceleration event in which the vehicle M is accelerated, a lane keep event in which the vehicle M is driven so as to not deviate from the lane of travel [target control state], a lane change event in which the lane of travel is changed [target control state], a passing event in which the vehicle M is caused to overtake a vehicle in front [target control state], a junction event in which the vehicle M is caused to change to a desired lane at a junction point or the vehicle M is driven so as to not deviate from the current lane of travel [target control state], and a merge event in which the vehicle M is accelerated or decelerated at a lane merging point and the lane of travel is changed [target control state]."),
One of the target control states is set for at least one of the states and indicates a relative relationship with an operation of the benchmark vehicle (Takeda: [0079] and [0082] "The target area setting section 121 sets a target area TA in order to change lanes [target control state] to a lane (adjacent lane) along which the vehicle should proceed. The target area TA is, for example, a relative position set between two selected nearby vehicles in the adjacent lanes."  Also, "The virtual vehicle setting section 122 compares the respective positions (relative positions with respect to the vehicle M) of a front reference vehicle traveling immediately ahead of the target area TA set by the target area setting section 121, and a vehicle traveling immediately ahead of the vehicle M in the same lane as the vehicle M is traveling in (referred to below as the “vehicle in front”), and sets a virtual vehicle [benchmark vehicle].").
19.	Regarding Claim 8, Takeda and Olson remains as applied above in Claim 7, and further, Takeda teaches the relative relationship includes at least one of a relative speed, a relative acceleration, a relative yaw rate and a relative position (Takeda: [0082, previously cited] Note that a skilled practitioner would recognize that the relationship between vehicles includes at least relative position.).
20.	Regarding Claim 9, Takeda and Olson remains as applied above in Claim 6, and further, Takeda teaches the operation definition includes a plurality of states each of which regulates an operation of Takeda: [0067] The “state” of a nearby vehicle may include the acceleration of the nearby vehicle, and whether or not the nearby vehicle is changing lanes (or attempting to change lanes) [transition condition], based on information from the various devices described above.  The environment recognition section 104 may also recognize the positions of guard rails, utility poles, parked vehicles, pedestrians, and other objects, in addition to nearby vehicles [plurality of states that regulate operation]."),
A target control state of the controlled vehicle is set for each of the states (Takeda: [0069] "Events include, for example, a deceleration event in which the vehicle M is decelerated, an acceleration event in which the vehicle M is accelerated, a lane keep event in which the vehicle M is driven so as to not deviate from the lane of travel [target control state], a lane change event in which the lane of travel is changed [target control state], a passing event in which the vehicle M is caused to overtake a vehicle in front [target control state], a junction event in which the vehicle M is caused to change to a desired lane at a junction point or the vehicle M is driven so as to not deviate from the current lane of travel [target control state], and a merge event in which the vehicle M is accelerated or decelerated at a lane merging point and the lane of travel is changed [target control state]."),
One of the target control states is set for at least one of the states and indicates a relative relationship with an operation of other one of the controlled vehicles (Takeda: [0072] "For example, in a case in which events are set so as to execute a lane change event [target control state] after a lane keep event, if, during the lane keep event, it is found from the recognition results of the environment recognition section 104 that a vehicle [another vehicle] is approaching from the rear in the lane change target lane at a speed of the threshold value or greater, the action plan generation section 106 changes the event immediately following the lane keep event from a lane change to a deceleration event, a lane keep event, or the like.").
Regarding Claim 10, Takeda and Olson remains as applied above in Claim 9, and further, Takeda teaches the relative relationship includes at least one of a relative speed, a relative acceleration, a relative yaw rate and a relative position (Takeda: [0072, previously cited] Note that a skilled practitioner would recognize that the relationship between vehicles includes at least relative speed.).
22.	Regarding Claim 11, Takeda and Olson remains as applied above in Claim 6, and further, Olson teaches the operation definition includes a plurality of states each of which regulates an operation of the controlled vehicle, and transition conditions each of which is a condition under which a transition to the state occurs (Olson: [0044] "Example policies may include following a lane, changing a lane, or turning at an intersection. The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy...For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances [transition condition] between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane [state regulates operation]."),
The traveling scenario is used for an operation simulation of each of a plurality of vehicles (Olson: [0008] "Utilizing a discrete set of pre-defined policies to categorize the operation of a vehicle advantageously reduces the complexity of simulating the interaction [operation simulation] of vehicles within the traffic environment."),
The operation simulation being executed at a device connected with a scenario-event generating section that can receive an input by a user at any timing (Olson: [0030] "Further, the computer 20 [device] may include and/or be communicatively coupled to one or more other computing devices included in the host vehicle 14 for monitoring and/or controlling various vehicle components [scenario generating]. The computer 20 is generally programmed and arranged for communications on a controller area network (CAN) bus or the like."),
The transition conditions include the input into the scenario-event generating section (Olson: [0034] "For example, the computer 20 may receive input from the user via the user interface 22 indicating the destination of the user, the route the user would like to take, the driving style (conservative, sporty), etc. The computer 20 may further include or receive, e.g., maps of the area, e.g., from a GPS system or from memory. Based on the received data, the computer 20 may perform what is referred to as “mission planning,” i.e., planning a path to a desired destination in terms of driving directions on a road network map.").

Prior Art
The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Andersson (US 20180233048 A1) is directed to avoiding a potential collision between the user and another vulnerable road user.  Action is performed when a collision is predicted.
Gao (US 9633560 B1) is directed to traffic prediction and control system.
Sivaraman (US 10495480 B1) is directed to an automated travel lane recommendation in response to traffic conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663